NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                              FOR THE NINTH CIRCUIT                           MAR 18 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,              )     No. 12-50594
                                       )
      Plaintiff - Appellee,            )     D.C. No. 8:11-cr-00151-CJC-1
                                       )
                                       )     MEMORANDUM*
      v.                               )
                                       )
CHRISTIAN EUNSUNG CHUNG,               )
                                       )
      Defendant - Appellant.           )
                                       )
UNITED STATES OF AMERICA,              )     No. 12-50605
                                       )
      Plaintiff - Appellee,            )     D.C. No. 8:11-cr-00151-CJC-2
                                       )
                                       )
      v.                               )
                                       )
KU IL LEE,                             )
                                       )
      Defendant - Appellant.           )
                                       )


                   Appeals from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding



      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted March 5, 2014**
                               Pasadena, California

Before: FERNANDEZ, GRABER, and MURGUIA, Circuit Judges.

      Christian Eunsung Chung and Ku Il Lee appeal their convictions and

sentences for wire fraud. See 18 U.S.C. § 1343. We affirm.

      (1)    Chung and Lee first assert that the evidence was insufficient to

support the jury’s determination that they intentionally participated in a scheme

that used the wires to defraud the Medicare program operated by the United States

Department of Health and Human Services. See id.; United States v. Jinian, 725
F.3d 954, 960 (9th Cir. 2013); United States v. Blitz, 151 F.3d 1002, 1006 (9th Cir.

1998). We disagree. The evidence was sufficient because, “‘after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.’”

United States v. Nevils, 598 F.3d 1158, 1163–64 (9th Cir. 2010) (en banc); see also

Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560

(1979). More specifically, the evidence was ample to show that it was foreseeable




      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).


                                           2
that wire transmissions would be used to carry out the scheme1 and that Chung and

Lee specifically intended to defraud the government.2

      (2)      Chung and Lee next argue that there was plain error3 when the

government objected to a question about the comparison of handwriting in certain

documents, which was asked of one of the government’s witnesses on cross-

examination. The government’s objection that a certified document examiner was

not present and that the documents spoke for themselves was promptly overruled

by the district court, and the line of questioning went forward without further ado.

The objection neither tended to shift the burden of persuasion to the defense4 nor

vouched for the witness.5 There was no plain error.

      (3)      Chung and Lee finally argue that their sentences violate the Sixth

Amendment to the United States Constitution. U.S. Const. amend. VI. Their



      1
          See Jinian, 725 F.3d at 960, 966.
      2
       See United States v. Pelisamen, 641 F.3d 399, 409 (9th Cir. 2011); United
States v. Ciccone, 219 F.3d 1078, 1084 (9th Cir. 2000); United States v. Lothian,
976 F.2d 1257, 1262–63, 1267 (9th Cir. 1992); see also United States v. Boone,
951 F.2d 1526, 1538–39 (9th Cir. 1991).
      3
      See United States v. Olano, 507 U.S. 725, 732–35, 113 S. Ct. 1770,
1776–78, 123 L. Ed. 2d 508 (1993).
      4
          See United States v. Necoechea, 986 F.2d 1273, 1282 (9th Cir. 1993).
      5
          See United States v. Weatherspoon, 410 F.3d 1142, 1146 (9th Cir. 2005).

                                              3
argument fails because the district court’s calculation of loss for guideline

purposes6 affected neither a mandatory minimum sentence7 nor the maximum

possible sentence8 for wire fraud crimes.9

      AFFIRMED.




      6
       See USSG §2B1.1(b) (Nov. 2012); see also United States v. Torlai, 728
F.3d 932, 938 n.6 (9th Cir. 2013).
      7
       See Alleyne v. United States, __ U.S. __, __, 133 S. Ct. 2151, 2155, 186 L.
Ed. 2d 314 (2013).
      8
       See Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S. Ct. 2348, 2362–63,
147 L. Ed. 2d 435 (2000).
      9
       The statutory sentencing range is imprisonment for “not more than 20
years.” 18 U.S.C. § 1343.

                                          4